DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “m = n”. In order to avoid potential confusion it is advised that Applicants amend the claim to recite “wherein the sum of m equals n”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “m = n”. In order to avoid potential confusion it is advised that Applicants amend the claim to recite “wherein the sum of m equals n”.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities: Claim 23 the limitation “wherein the OLED produces light having at least one of a CRI of at least 60; an RY value of at least about 0: and/or a CIE 1931 coordinate similar to that of a 60 W incandescent bulb of (0.44, 0.40)”. Applicants are advised to amend to claim to recite “wherein the OLED produces light having at least one of a CRI of at least 60, an RY value of at least about 0, or a CIE 1931 coordinate similar to that of a 60 W incandescent bulb of (0.44, 0.40)”. Appropriate correction is required.

Claim 26 is objected to because of the following informalities: Claim 26 recite “m = n”. In order to avoid potential confusion it is advised that Applicants amend the claim to recite “wherein the sum of m equals n”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “or any combination thereof”. The recitation of the limitation “or any combination thereof” renders the scope in definite given that it is unclear what the limitation “any combination thereof” is referring to. For example, is this limitation drawn to combinations of the group Y, the values of m, the values or n?

Claim 6, recites the compounds Cl-BsubPc, Cl-ClnBsub, Cl-Cl6-BsubPc which renders the scope of the claim confusing given that the notation utilized for the compounds is unclear. n are referring to. For example, is Cl referring to the group X and Cln referring to group Y and the total number of Cl substitutions?

Claim 6 recites “wherein at least one BsubPc derivative comprises Cl-BsubPc, Cl-ClnBsubNc Cl-Cl6-BsubPc, or any combination thereof” The recitation of Cl-ClnBsubNc renders the scope of the claim indefinite for the following reasons. Claim 1 from which claim 6 depends requires both BsubPc and BsubNc to be present. Claim 6 recites subject matter such that at minimum only ClnBsubNc is required. Accordingly, it is unclear how one can simultaneously meet the requirements of claim 6 in which only one compound is present and still meet the requirements in claim 1 that two (2) compounds are present. 
Furthermore, the claim is rendered indefinite given that the BsubPc derivative given by Formula (I) in claim 1 is not the same as BsubNc given by formula (II) in claim 1. That is, Cl-ClnBsubNc recited in claim 6 is encompassed by a different formula than BsubPc. Accordingly, it is unclear how Cl-ClnBsubNc in claim 6 is encompassed by BsubPc.

Claim 7 recites the limitation “wherein the at least one BsubPc derivative comprises Cl-BsubPc and Cl-ClnBsubNc which renders the scope of the claim confusing given that the notation utilized for the compounds is unclear. That is, it is unclear what Cl and Cln are referring to. For example is Cl referring to the group X and Cln referring to group Y and the total number of Cl substitutions?

Claim 7 recites “wherein at least one BsubPc derivative comprises Cl-BsubPc and Cl-ClnBsubNc”. The recitation of Cl-ClnBsubNc renders the scope of the claim indefinite for the nBsubNc is given by formula (II) in claim 1. That is, ClnBsubNc recited in claim 7 is encompassed by a different formula than BsubPc. Accordingly, it is unclear how Cl-ClnBsubNc in claim 7 is encompassed by BsubPc.

Claim 7 recites the compounds “Cl-BsubPc” and “Cl-ClnBsubNc”. The recitation of Cl-ClnBsubNc renders the scope of the claim indefinite for the following reasons. Claim 7 depends from claim 1 and claim 1 recites that BsubPc derivative is given by Formula (I), while Cl-ClnBsubNc is given by formula (II) in claim 1. That is, Cl-ClnBsubNc recited in claim 7 is encompassed by a different formula than BsubPc. Accordingly, it is unclear how Cl-ClnBsubNc in claim 7 is encompassed by BsubPc.

Claim 8 recites the compounds “Cl-BsubPc” and “Cl-ClnBsubNc” which renders the scope of the claim confusing given that the notation utilized for the compounds is unclear. That is, it is unclear what Cl and Cln are referring to. For example, is Cl referring to the group X and Cln referring to group Y and the total number of Cl substitutions?

Claim 13 recites the limitations “wherein the light emitting composition consists of the at least one boron subphthalocyanine derivative which renders the scope of the claim indefinite for the following reasons. Claim 13 by reciting “consisting of” limits the composition to contain only at least one boron subphthalocyanine derivative as is closed to the presence of other compounds. This derivative is given by formula (I) in claim 1. Claim 1 from which claim 13 depends recites that the light emitting composition is required to contain boron -conjugated derivative given by Formula (II). Claim 13 as written only requires the compound given by formula (I), while claim 1 requires a combination of compounds given by Formulas (I) and (II). Accordingly, it is unclear how one can simultaneously need the requirements of claim 13 with only compounds given by Formula (I) being present and claim 1 which requires compounds given by formulas (I) and (II) to be present.

Claim 14 recites the limitation “or any combination thereof”. The recitation of the limitation “or any combination thereof” renders the scope in definite given that it is firstly unclear what the limitation “any combination thereof” is referring to. For example, is this limitation drawn to combinations of the group Y, the values of m, the values or n? 

Claim 26 recites the limitation “or any combination thereof”. The recitation of the limitation “or any combination thereof” renders the scope in definite given that it is firstly unclear what the limitation “any combination thereof” is referring to. For example, is this limitation drawn to combinations of the group Y, the values of m, the values or n? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a1) as being anticipated by Enokida et al (JP 070192251, cited on IDS filed on 7/24/2020, see attached English language translation).

Regarding claim 26, Enokida et al discloses an organic electroluminescent device wherein the light emitting layer comprises the following compound (Page 2 (57) and [0017] – Compound 7):

    PNG
    media_image1.png
    180
    215
    media_image1.png
    Greyscale
.
This compound corresponds to the compound in the present claims, where R is absent, X is Cl, Y is hydrogen, m is two (2) and m = 6. Given that the reference discloses a light emitting layer comprising the disclosed compound, it is clear that the reference discloses a light emitting composition as recited in the present claims.

In light of the above, it is clear that Enokida et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Enokida et al (JP 07-0192251, cited on IDS filed on 7/24/2020, see attached English language translation).

Regarding claim 1, Enokida et al discloses an organic electroluminescent device comprising at least one phthalonitrile compound coordinated to boron given by Formula 1 as the luminescent layer (Pages 2-3 and [0004]-[0005]). Formula 1 is given as:

    PNG
    media_image2.png
    629
    680
    media_image2.png
    Greyscale
,
where X1-X3 are N ([0005] and [0014] – Table 1); L is a halogen atoms ([0005]); and the adjacent groups of R1-R6 form an unsubstituted carbocyclic aromatic ring or carbocyclic aromatic ring, substituted with a halogen ([0005] and [0009]). The reference exemplifies such compounds as ([0014 – Table 1 – Compound 7):

    PNG
    media_image3.png
    186
    203
    media_image3.png
    Greyscale
,
where the groups R1-R6 in Formula 1 form a benzene ring.  Given that the reference discloses that the carbocyclic ring can be substituted with halogen, it is clear that each of the benzene rings can be substituted with Cl atoms. Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). Accordingly, the reference discloses a compound corresponding to the boron subphthalocyanine (BsubPc) of the present claims, i.e.

    PNG
    media_image4.png
    386
    535
    media_image4.png
    Greyscale
,
X and Y are Cl or X is Cl and Y is H, where m is one (1) and m = 3.  
The reference further discloses the compound ([0016] – 21):

    PNG
    media_image5.png
    194
    238
    media_image5.png
    Greyscale

where the groups R1-R6 in Formula 1 form a naphthalene ring.  Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). Accordingly, the reference discloses corresponding to the extended -conjugation (BsubNC) derivative of the present claims, i.e.

    PNG
    media_image6.png
    521
    593
    media_image6.png
    Greyscale
,
X and Y are Cl or X is Cl and Y is H, where m is one (1) and m = 3. 
Given that the reference discloses a light emitting layer formed from at least of these compounds, it is clear that reference encompasses embodiments comprising two (2) such compounds. Accordingly, the reference discloses a light emitting composition comprising a light emitting agent comprising a combination of BsubPc and BsubNC as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 3, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where X is Cl.

Regarding claim 4, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where Y is Cl.

Regarding claim 5, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses compound where Y is Cl.

Regarding claim 6, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound Cl-ClnBsubNc, where n is three (3).

Regarding claim 7, Enokida et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compounds Cl-BsubPc and Cl-ClnBsubNc, where n is three (3).

Regarding claim 8, Enokida et al teaches all the claim limitations as set forth above. The reference is silent with respect to the Cl-ClnBsubNc being configured to absorb at least a portion of the photons emitted by Cl-BsubPc”.  However, the reference has rendered obvious the 

Regarding claim 9, Enokida et al teaches all the claim limitations as set forth above. The reference is silent with respect to the boron subphthalocyanine derivative exhibiting a primary electroluminescent peak and the boron subphthalocyanine derivative is configured to exhibit a secondary electroluminescent peak as recited in the present claims.  However, it is the Examiner’s position that the compound of reference necessarily exhibits primary and secondary electroluminescent peaks given that the reference discloses the identical compound disclosed in the instant Specification as containing such electroluminescent peaks. Specifically, Figure 1 of the instant Specification Cl-BsubPc, a compound encompassed by Enokida et al, contains two (2) electroluminescent peaks. 

Regarding claim 13, Enokida et al teaches all the claim limitations as set forth above. The reference discloses that the light emitting layer contains a compound given by formula 1 and at least one of a light-emitting material, a light-emitting auxiliary material, a hole-transporting material and an electron-transporting material may be contained in the same layer. By disclosing that the layer may contain such compounds, it is clear that these compounds are not required and therefore the reference discloses a composition consisting of the boron compounds.

Regarding claim 14, Enokida et al discloses an organic electroluminescent device comprising at least one phthalonitrile compound coordinated to boron given by Formula 1 as the luminescent layer (Pages 2-3 and [0004]-[0005]). Formula 1 is given as:

    PNG
    media_image2.png
    629
    680
    media_image2.png
    Greyscale
,
where X1-X3 are N ([0005] and [0014] – Table 1); L is a halogen atoms ([0005]); and the adjacent groups of R1-R6 form an unsubstituted carbocyclic aromatic ring or carbocyclic aromatic ring, substituted with a halogen ([0005] and [0009]). The reference exemplifies such compounds as ([0014 – Table 1 – Compound 7):

    PNG
    media_image3.png
    186
    203
    media_image3.png
    Greyscale
,
where the groups R1-R6 in Formula 1 form a benzene ring.  Given that the reference discloses that the carbocyclic ring can be substituted with halogen, it is clear that each of the benzene rings can be substituted with Cl atoms. Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). Accordingly, the reference discloses a compound corresponding to the boron subphthalocyanine (BsubPc) of the present claims, i.e.

    PNG
    media_image4.png
    386
    535
    media_image4.png
    Greyscale
,
X and Y are Cl or X is Cl and Y is H, where m is one (1) and m = 3.  
The reference further discloses the compound ([0016] – 21):

    PNG
    media_image5.png
    194
    238
    media_image5.png
    Greyscale

where the groups R1-R6 in Formula 1 form a naphthalene ring.  Compound 31 exemplifies a compound encompassed by Formula 1 of the reference where each carbocyclic aromatic ring is substituted with one (1) Cl atom ([0017]). Accordingly, the reference discloses corresponding to the extended -conjugation (BsubNC) derivative of the present claims, i.e.

    PNG
    media_image6.png
    521
    593
    media_image6.png
    Greyscale
,
X and Y are Cl or X is Cl and Y is H, where m is one (1) and m = 3. 
Given that the reference discloses a light emitting layer formed from at least of these compounds, it is clear that reference encompasses embodiments comprising two (2) such compound.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises an electron injection layer (Figure 2 – layer 5), i.e. an electron transport layer, and an hole injection layer (Figure 2 – layer 3), i.e. a hole transport layer ([0019] and Pages 20-22).


As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hole injection layer has a typical thickness of 10 nm to 10 microns, i.e. 10 to 10,000 nm, overlapping the recited range of about 35 to about 50 nm ([0025]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the device comprises a light emitting layer, i.e. an interlayer ([0021] Figures 2 and 3 – layer 4). The reference discloses that this layer comprises the disclosed compounds ([0007] and Page 2 (57)).


As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compounds are utilized in light emitting layer (Page 2 (57). Given that the reference discloses that the compound as a large hole transport capacity (Page 2 (57)), the light emitting layer transports holes and therefore the light emitting layer can be considered to be the hole transport layer of the present claims.

Regarding claim 23, Enokida et al teaches all the claim limitations as set forth above. The reference does not discloses that the organic light emitting device produced light having at CRI of at least 60.  However, the reference discloses a device comprising a combination of the compounds Cl-BsubPc and Cl-ClnBsubNc, and therefore it is the Examiner’s position that the device of the reference will necessarily possess a CRI with the range recited in the present claims. Specifically, in Table 2 of the instant Specification device B7 contains a combination of Cl-BsubPc and Cl-ClnBsubNc (disclosed in Table 1 of the instant Specification) and the device comprising these compound has a CRI of 70.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Enokida et al (JP 07-0192251, cited on IDS filed on 7/24/2020, see attached English language translation) as applied to claims 1-9, 13-15, and 18-23 above, and in view of Bulovic (US 6,312,836).

The discussion with respect to Enokida et al as set forth in Paragraph 23 above is incorporated here by reference.

Regarding claim 10, Enokida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer can comprise a light emitting auxiliary material. Example 2 ([0023]) exemplifies such compounds as tris(8-hydroxyquinoline) aluminum complex, i.e. Alq3.As evidenced by Bulovic et al, Alq3 is a host material. Accordingly, the composition comprises a host material as recited in the present claims.

Regarding claim 11, the combined disclosures of Enokida et al and Bulovic et al teach all the claim limitations as set forth above. As discussed above Enokida et al discloses Alq3.

Regarding claim 12, the combined disclosures of Enokida et al and Bulovic et al teach all the claim limitations as set forth above. As discussed above Enokida et al discloses Alq3.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Enokida et al (JP 07-0192251, cited on IDS filed on 7/24/2020, see attached English language translation) as applied to claims 1-9, 13-15, and 18-23 above, and in view of Antoniadis et al (US 6,366,017).

The discussion with respect to Enokida et al as set forth in Paragraph 23 above is incorporated here by reference.

Regarding claim 16, Enokida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the organic electroluminescent device comprises an electron transport layer comprising Alq3 are recited in the present claims.
Antoniadis et al discloses that a typical OLED device comprises a glass substrate, a transparent anode layer, a hole transport layer, and an electron transport layer comprising a compound such as Alq3.
In view of this teaching, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an electron transporting layer of Alq3 in the device disclosed by Enokida et al, as doing so would amount to nothing more than use of known layer with a known composition for its intended use, in a known environment to accomplish entirely expected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Enokida et al (JP 07-0192251, cited on IDS filed on 7/24/2020, see attached English language translation) as applied to claims 1-9, 13-15, and 18-23 above, and in view of Kwok et al (US 2004/0012025).

The discussion with respect to Enokida et al as set forth in Paragraph 23 above is incorporated here by reference.


Kwok discloses that most organic devices are multilayer in nature and usually, a hole transport layer and an electron transport layer are needed, where NPB is a typical hole transport layer ([0002]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a hole transporting layer of NPB in the device disclosed by Enokida et al, as doing so would amount to nothing more than use of a known layer containing a known composition for its intended use, in a known environment to accomplish entirely expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767